KENJI M. PRICE #10523                                          FILED IN THE
                                                      UNITED STATES DISTRICT COURT

United States Attorney
                                                           DISTRICT OF HAWAII
                                                            Sep 24, 2019
District of Hawaii                                         SUE BEITIA, CLERK




MOHAMMAD KHATIB
Assistant U.S. Attorney
Room 6100, PJKK Federal Building
300 Ala Moana Blvd., Box 50183
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808)541-2958
Email: Mohammad.Khatib@usdoj.gov

Attorneys for United States of America

             IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA, ) MAG. NO. 19-00976-WRP
                          )
              Plaintiff,  ) CRIMINAL COMPLAINT;
                          ) AGENT’S AFFIDAVIT
   vs.                    )
                          )
DAVID KING,               )
                          )
              Defendant.  )
                          )


                      CRIMINAL COMPLAINT

     I, the undersigned complainant being duly sworn, state the following

is true and correct to the best of my knowledge and belief:

//
                               COUNT 1

     On or about the 13th day of September, 2019, in the District of

Hawaii, DAVID KING, the defendant, did by force, violence and

intimidation take from the person or presence of another, money belonging

to, and in the care, custody, control, management, and possession of

Territorial Savings Bank, located at 1111 McCully Street, Honolulu,

Hawaii 96826, a bank whose deposits were then insured by the Federal

Deposit Insurance Corporation.

     All in violation of Title 18, United States Code, Section

2113(a).

     I further state that I am a Special Agent with the Federal Bureau of

Investigation (“FBI”) and that this complaint is based on the following

affidavit which is attached hereto and incorporated herein by reference.

//

//

//

//

//


                                    2
on September 24, 2019.
                      AGENT’S AFFIDAVIT
              IN SUPPORT OF CRIMINAL COMPLAINT

     I, Danielle DeSanctis, being duly sworn, depose and state the

following:

             INTRODUCTION AND AGENT BACKGROUND
     1.      I am a Special Agent with the Federal Bureau of Investigation

(FBI), and have been since July 2014. I am currently assigned to the

Violent Crime Task Force of the FBI Honolulu Field Office where my

duties include, but are not limited to, investigating criminal street gangs

and crimes of violence, including bank robberies. I am further deputized

as a Special Deputy U.S. Marshal and have been assigned to the District

of Hawaii Marshal Fugitive Task Force since January 2018, where my

duties include, but are not limited to, fugitive apprehensions. Prior to

joining the FBI, I served as a Norfolk Police Officer for four years and a

Detective for two years. I am an investigative law enforcement officer of

the United States within the meaning of Section 2510(7) of Title 18,

United States Code, and empowered by law to conduct investigations of

and to make arrests for offenses enumerated in Section 2516 of Title 18,

United States Code. Through my training and experience, I have become
familiar with the manner in which criminal offenders operate, and the

efforts of those involved in such activities.

     2.    The facts in this affidavit come from my personal

observations, my training and experience, and information obtained from

other agents and witnesses. This affidavit is intended to show merely

that there is sufficient probable cause for the specified violation of federal

law and does not set forth all of my knowledge about this matter.

     3.    This affidavit is made in support of a criminal complaint and

arrest warrant for DAVID KING, for the crime of Bank Robbery, a

violation of Title 18, United States Code, Section 2113(a).

                        PROBABLE CAUSE
                AND BACKGROUND OF INVESTIGATION

     4.    For the reasons more specifically outlined below, there is

probable cause to believe that DAVID KING committed the crime of bank

robbery, a violation of Title 18, United States Code, Section 2113(a).

              Armed Bank Robbery on August 13, 2019
     5.    On or about August 13, 2019, at approximately 1507 hours

(Hawaii Standard Time-HST), an unknown male subject entered the

Hawaii National Bank (HNB) – Kaimuki branch, located at 3450 Waialae

Avenue Honolulu, Hawaii, 96816. The subject approached teller #4,

                                      2
manned by L.A., and asked to make a cash withdrawal. L.A. asked if the

subject had an account and he responded “no;” he then lifted up his shirt

with his left hand, revealing a black and silver gun in his waistband. The

subject put his right hand on the gun and stated he wanted cash, large

bills only, and for L.A. to hurry up. L.A., stated she was “in shock” as she

grabbed money from her drawer and handed it to the subject. The subject

took the money and fled on foot, heading north on Ninth Avenue. L.A.

stated the subject left with approximately $5,070. L.A. described the

subject as a black male, approximately 5’11,” wearing sunglasses and a

wig. L.A. could identify the subject if seen again.


     6.    A.O. was employed and working at the HNB when she

observed a black male, approximately six-feet tall, “peering in the

windows” of the bank. A.O. alerted the bank supervisor of the situation.

A short time later, the subject entered the bank “with a purpose” and

approached the supervisor’s window (teller #4). A.O. overheard the

subject state he wanted to make a withdrawal and tell L.A. to “go faster.”

A.O. observed the subject take the money and flee on foot, heading north

on Ninth Avenue. A.O. could identify the subject if seen again.




                                     3
     7.    C.L. was near the bank when he observed a black male

leaning on the wall outside the bank. C.L. described the male as wearing

a funny looking visor with white frosty hair and classic Oakley razor back

sunglasses with green iridium lenses that appear to be like The

Terminator style with cream frames. C.L. could identify the subject if

seen again.

     8.    CAM security provided CCTV video from a house across the

street from the HNB around the time of the reported bank robbery. The

video showed a male looking in the bank windows a couple of times and

loitering outside. The male can then be seen walking up Ninth Avenue

toward Waiale Avenue.

     9.    Just after the time of the reported bank robbery, what

appears to be the same male, matching the description of the subject from

the bank robbery, can be seen jogging out of view of the camera.

              Armed Robbery on September 12, 2019

     10.   On or about September 12, 2019, at approximately 1413

hours-HST, bank teller J.A., observed an unknown African American

male peering into the bank window of the Territorial Savings Bank –

Kaimuki Branch, located at 1108 12th Avenue, Honolulu, Hawaii 96816.

                                    4
     11.   J.A. motioned for the subject to enter. As the subject entered

the bank, J.A. could see he was wearing sunglasses, might have been in

his 60’s, was approximately 5’10” tall, weighed 160 pounds, and his hair

was a black afro, possibly a wig. As the subject approached J.A.’s window,

he lifted his sunglasses and stated “I’m here to make a withdrawal.” The

subject then lifted his shirt revealing a handgun in his waistband. J.A.,

feeling threatened and scared, reached in her drawer and handed the

subject money. The subject demanded larger bills and “more money.” J.A.

gave the subject approximately $936, including three $20 bait bills. J.A.

could identify the subject if seen again.

     12.   J.S. observed a black male, approximately six-feet tall, enter

and approach J.A.’s teller window. J.S. described the subject as wearing

a blue shirt with white aloha print. J.S. could identify the subject if seen

again.


     13.   CCTV footage provided by TSB around the time of the

reported robbery showed a black male, approximately 6’ tall, wearing

sunglasses with white or light colored rims, what appeared to be black

“afro” type hair, blue jeans, white sneakers, and a blue t-shirt with a

white logo on the front and a white cross-with-wings on the rear. The

                                     5
male can be seen approaching the bank window and peering inside. The

male then enters and approaches the teller, the male can then be seen

lifting his shirt with his left hand, at which point the teller begins to take

money from within a drawer and hand it to the male. The male takes the

money and can be seen walking out of the bank.


      14.   CCTV footage was provided by 76 ConocoPhillips gas station,

located across 12th Avenue from TSB, around the time of the reported

robbery. The video shows a red Audi circling the block and disappearing

out of view on 12th Avenue. A male, matching the clothing description of

the subject and appearing tall and slim, can be seen walking past the 76

ConocoPhillips gas station in the direction of TSB. A few minutes later

the same male can be seen jogging up 12th Avenue, past the 76

ConocoPhillips gas station. Approximately two minutes later, the red

Audi can be seen driving north on 12th Avenue and making a left turn

onto Harding Avenue.


     15.    CCTV footage was provided by Ted’s Jewelry, located north of

TSB on 12th Avenue. The video captured a red 2-door Audi circling the

block twice. A partial tag could be seen on the video.



                                      6
     16.   HPD Detective Canubida ran the partial tag through

database searches and found a red, 2014, 2-door Audi, bearing Hawaii

license plate TPR 667. The car is registered to “David King.” The listed

address is 1351 Aala Street, Apartment #306, Honolulu, Hawaii. Another

database search for “David King” also revealed a David King residing at

the aforementioned address.


           Armed Bank Robbery on September 13, 2019

     17.   On or about September 13, 2019, at approximately 1610

hours-HST, an unknown African American male entered the Territorial

Savings Bank – McCully branch, located at 1111 McCully Street,

Honolulu, Hawaii, 96826. The subject approached teller window #2,

manned by S.K., and stated “I need to withdraw money.” S.K. offered the

subject a withdrawal slip and the subject replied, “You know I don’t need

that.” The subject then used his left hand to lift up his shirt revealing a

handgun in his waistband. The subject touched the handle of the gun

with his right hand and stated, “You know what I need.” The subject

instructed S.K. to open the cash drawer and give him “all the big money.”

S.K. gave the subject approximately $2,978 in U.S. currency, which

included two $20 bait bills.

                                    7
     18.     Two witnesses corroborate S.K.’s version of events. The

subject was described and shown on CCTV as being an African American

male, approximately 6’0” to 6’2” tall, approximately 140 to 160 pounds,

wearing a blue shirt with white print on the front and a white cross with

wings on the back, blue pants, white sneakers, tinted sunglasses, and a

black wig.

     19.     CCTV footage was provided by TSB. The video showed a black

male, approximately 6’0 tall, wearing sunglasses with white or light

colored rims, what appeared to be black “afro” type hair, blue jeans, white

sneakers, and a blue t-shirt with a white logo on the front and a white

cross-with-wings on the rear. The male enters and approaches the teller.

The male can then be seen lifting his shirt with his left hand, at which

point the teller begins to obtain money from within a drawer. When the

teller hands the money to the subject, she hides behind the teller window

beam and hands it to him with a completely outstretched arm. The male

takes the money and can be seen walking out of the bank.


     20.     CCTV was footage provided by Shell gas station, located just

north of TSB on McCully Street, around the time of the reported robbery.

The video showed a male subject walking in the direction of the TSB and

                                     8
jogging back toward Beretania Street just after the time of the reported

bank robbery. The male matched the description of the subject of the

bank robbery.


     21.   CCTV footage was provided by Wantanabe building around

the time of the reported robbery. The video showed a red, 2-door Audi

pulling up to the curb and parallel parking. A male matching the

aforementioned description of the subject from the bank robbery,

emerged from the driver’s seat, wearing the aforementioned attire. The

male then proceeded to walk in the direction of the TSB. A short time

later, the same male can be seen approaching the red Audi at a pace

slightly faster than a jog. The male gets into the Audi and drives away.

     22.   Investigators believe the robberies are connected and were

completed by the same subject. This belief is founded upon: (i) the

similarities in the physical description of the subject, given by the

witnesses at each of the three bank robberies and as seen on CCTV

footage; (ii) the similarities in the disguise worn by the subject in each

bank robbery; and (iii) the similarities in the method of each bank

robbery’s commission (the demand, verbal statements, and how the

weapon was revealed).

                                    9
        23.   Separately, on or about August 17, 2019, HPD responded to

an alarm call at Hawaii Car Service. Upon arrival at the location, HPD

officers observed a red Audi, bearing license plates TPR 667, parked in

the lot. The male identified himself as David King and entered the correct

code into the alarm system. King provided his address as 1351 Aala

Street #306, and a cell phone number of (808) 699-4939. This encounter

was memorialized in HPD report 19-311061.

        24.   HPD conducted surveillance at 1351 Aala Street #306

Honolulu, HI, at the residence believed to be where DAVID KING was

residing. A male matching the description of DAVID KING, was seen

entering the secured parking lot associated with the aforementioned

address and walking to a vehicle that had a car cover on it. The male,

believed to be DAVID KING, was observed uncovering the vehicle and

placing the cover into the trunk of the vehicle. The vehicle was a red, 2-

door Audi, bearing Hawaii license plates TPR 667.


        25.   On September 23, 2019, a federal search warrant was

executed at 1351 Aala Street #306 Honolulu, Hawaii. Upon knocking on

the door, a male, later positively identified as DAVID KING, opened the

door.

                                    10
     26.   Federal investigators executed the search warrant and found

items believed to be linked to the aforementioned bank robberies. Found

within the residence was a yellow in color “Rolex” watch, a blond wig,

black and silver “Oakley” sunglasses, a rose gold colored iPhone 8-plus,

two (2) air soft handguns, one of which was black and silver, and black

furry cloth, possibly to fashion a wig. Based on witness accounts, video

footage, and my training and experience, these items are believed to be

linked to the commission of the bank robberies.


                 CONCLUSION OF THE AFFIANT

     27.   Therefore, based on my training and experience and the

aforementioned facts, I believe that probable cause exists that on or

about September 13, 2019, in the District of Hawaii, DAVID KING did

commit the crime of Bank Robbery, a violation of Title 18, United States

Code, Section 2113 (a).

//

//

//

//

                                   11
on September 24, 2019.
